Judgment, Supreme Court, New York County, rendered March 29, 1979, reversed, on the law, and case remanded for a hearing on defendant’s motion to suppress. The defendant entered a plea of guilty to criminal possession of a weapon in the third degree following denial of his motion to suppress several guns. The motion to suppress was summarily denied on the finding by the court that "The sworn allegations of fact do not as a matter of law support the ground alleged” (CPL 710.60, subd *7583, par [b]). We do not agree and accordingly remand for a hearing on the motion to suppress. Piecing together the underlying facts from the varied sometimes unclear papers submitted on the original motion to suppress and on a motion for reargument, it appears that a codefendant, one Scigowski, had sublet a loft to a Michael Stone. The term of the sublease drawing to an end, Stone and several companions were removing stereo equipment from the premises. Apparently believing that Stone and the others were appropriating property that belonged to him, Scigowski, accompanied by the defendant and others, arrived at the loft on the evening of August 21, 1977, where they displayed guns and ordered Stone and his companions to retrieve all the property previously removed. Three of the codefendants accompanied one Stewart in the latter’s van to retrieve the removed property. Police responded to a 911 call and sought to enter the premises. Appellant and a codefendant placed pistols in a safe on the premises and admitted the police. Appellant and the codefendant were arrested in the loft. The others were arrested as they left the van with Stewart. Three loaded handguns were recovered from the safe and another from the van’s glove compartment. Controlling here is People v Hansen (38 NY2d 17, 22) in which the Court of Appeals said: "The Supreme Court has further accorded what it has denominated 'automatic standing’ to a defendant where possession of the property seized at the time of the contested search and seizure is an essential element of the offense charged”. The court found Hansen inapplicable on the view that the property seized was not an essential element of the offense charged since the charges in the indictment were not based upon the claimed possession of the defendant at the time of the seizure but rather upon the testimony of the victims that the defendants brandished guns during the course of the robbery. (Cf. Brown v United States, 411 US 223.) We disagree with this finding. On this record we cannot exclude the possibility that the guns seized were an essential element at least of the possession charges in the indictment, to one of which the defendant indeed pleaded guilty. (See People v Hansen, supra, p 23; see, also, People v Waddy, 63 AD2d 492.) The operability of the displayed guns is clearly an essential element of the possession counts. We recognize that there is language in the majority opinion of the United States Supreme Court in Rakas v Illinois (439 US 128), that places in serious doubt the continued viability of the automatic standing doctrine, although that doctrine in its accepted formulation was not directly in issue in Rakas and the opinion of the Supreme Court was primarily addressed to a separate issue. We think that it is for the Court of Appeals, not this court, to determine whether the Rakas opinion effectively overturns the doctrine it explicitly reaffirmed in Hansen (supra). This seems to us particularly clear in view of the response by the Court of Appeals in Hansen to the very comparable argument advanced in Judge Gabrielli’s dissenting opinion in that case (pp 22-23): "As noted in Judge Gabrielli’s dissent, the Supreme Court may be said to have indicated some receptivity, in the light of its later decision in Simmons v United States (supra) to reconsideration of its 'automatic standing’ decision in Jones (Brown v United States, supra, pp 227-228). The occasion for such reconsideration, if any, has not yet been presented to that court, however, and thus, its decision stands unaffected by subsequent judicial determination. We now decline the court’s invitation, if indeed it be that, in Brown, noting that the Code of Pre-Arraignment Procedure adopted by the American Law Institute (1975) (§ SS290.1, subd [5], par [f]) would also accord standing to appellant in the circumstances of this case.” Concur— Fein, J. P., Sandler and Sullivan, JJ.